Citation Nr: 1026414	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for post-
operative residuals of a detached right retina.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1965 and 
from January to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by which the RO denied 
entitlement to service connection for residuals of a right 
detached retina.  Indeed, a January 2008 Report of Contact 
reflects that an RO official contacted the Veteran for 
clarification regarding whether he was claiming entitlement to 
service connection for residuals of a detached retina or whether 
he was seeking compensation under 38 U.S.C. § 1151 for post-
operative residuals of a detached retina.  According to the 
documentation, the Veteran stated that he was seeking service 
connection for the claimed disability and that he wished to 
withdrew the Section 1151 claim.  In his March 2008 notice of 
disagreement, the Veteran stated that he was pursuing 
compensation under Section 1151 as opposed to direct service 
connection.  As such, the August 2008 statement of the case 
addressed the claim under Section 1151.  The Board will proceed 
with the Veteran's claim under Section 1151, consistent with his 
apparent wishes.

In February 2009, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of the hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Further procedural action and evidentiary development must be 
accomplished before the Board renders a decision herein.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  

In this instance, the RO sent the Veteran a VCAA notice letter 
dated in September 2007 that pertained to establishing direct 
service connection for post-operative residuals of a detached 
right retina.  As detailed above, however, the Veteran is seeking 
compensation for post-operative residuals of a detached right 
retina under 38 U.S.C.A. § 1151.  Because the Veteran has not 
been provided notice regarding establishing claims under Section 
1151, a corrective VCAA notice is in order.

Next, the Board observes that there are outstanding VA medical 
records that have yet to be associated with the claims file.  The 
Veteran's claim, according to his February 2009 hearing 
testimony, is based upon two separate VA surgeries, one that took 
place on August 28, 2007 and another that occurred sometime in 
2008.  The Board has no VA clinical records dated after January 
10, 2008, and the missing records are highly relevant.  The Board 
is in constructive possession of these records; indeed they 
pertain to the second right eye surgery that is at issue herein.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are physically 
in the claims file).  As such, the RO/AMC must associate with the 
claims file all VA clinical records dated from January 10, 2008 
to the present.

The first surgical procedure that is at issue herein took place 
on August 28, 2007.  Day-of-procedure notes are of record.  The 
actual operative report, however, appears to be missing from the 
record.  Indeed, most of the day-of-procedure notes that are of 
record were authored by nurses.  The record further contains the 
anesthesiologist's report as well as a short notation of an 
attending physician.  Presumably, the surgeon authored a surgical 
report.  The RO is asked to associate this report with the record 
or to make a formal finding as to its lack of availability.

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service- connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided. In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

In this case, the Veteran contends in essence that he has 
sustained additional right eye disability pursuant to the VA 
surgical procedures (retina-pars plana vitrectomy) that were 
performed on August 28, 2007 and sometime in 2008 at the Dallas 
VA Medical Center (MC).  

A December 2007 VA medical examination report suggests that a 
cataract in the Veteran's right eye was aggravated by the retinal 
detachment procedure.  That same VA examiner, in a July 2008 
addendum, asserted without explanation that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  The 
Veteran contends that he has lost total right eye vision pursuant 
to the VA procedures in question.

The current medical opinion is not adequate because no rationale 
for the conclusion was provided, it did not clearly address 
whether there is additional disability and the foreseeability of 
any additional disability was not addressed.  Additional 
clarification will be requested in this regard, especially 
because records of the 2008 right eye surgery have not yet been 
associated with the record.  Assuming that there is additional 
disability, the Board requires a substantiated medical opinion 
regarding whether there was any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part VA in furnishing the surgical treatment at issue herein 
or whether any additional disability was foreseeable.  See A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The medical opinion on the matters 
discussed herein should be furnished in accordance with the 
instructions set forth below.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Send the Veteran a corrective VCAA notice 
that pertains specifically to the Veteran's 
claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for post-operative residuals 
of a detached right retina.

2.  Associate with the record all VA clinical 
records dated from January 10, 2008 to the 
present.  Also, associate with the record the 
surgeon's notes and reports regarding the 
August 28, 2007 VA right eye surgical 
procedure that is at issue herein.  In the 
event that the August 28, 2007 surgical 
report is not available, the RO is asked to 
make a formal finding as to its lack of 
availability.

3.  After any records and/or responses from 
any contacted entity have been associated 
with the claims file, the RO should arrange 
for the Veteran to undergo the appropriate VA 
examination by a physician.  The entire 
claims file must be made available to the 
physician designated to examine the Veteran, 
and the examination report should include 
discussion of his documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The examiner should answer the following 
questions.

(1) When comparing the Veteran's pre and 
post-operative condition, has he suffered 
additional disability in the right eye as a 
result of August 28, 2007 and 2008 right eye 
surgeries at the Dallas VAMC and; 

(2)  If additional disability is shown, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability), that the additional disability 
resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of VA 
in furnishing medical treatment to the 
Veteran, or, if not, whether any identified 
additional disability was not reasonably 
foreseeable.  I reaching his/her opinion, the 
physician should comment as to whether, in 
performing the surgeries, the VA physician 
failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider.  

The examiner should review all pertinent 
documents in the claims file in rendering his 
opinion and indicate in the report whether 
the requested review took place.  A rationale 
for all opinions and conclusions must be 
provided.

4.  After the development requested above has 
been completed to the extent possible, and 
after undertaking any additional development 
it deems necessary, the RO should again 
review the record and readjudicate the issue 
on appeal.  If the decision remains 
unfavorable to the Veteran, a supplemental 
statement of the case should be prepared.  
The Veteran and his representative should be 
provided with a copy of the supplemental 
statement of the case, and an appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


